--------------------------------------------------------------------------------

Exhibit 10.2
 
AGREEMENT TO PERFORM
CONSTRUCTION MANAGEMENT SERVICES




Owner’s Initials
 
Construction Manager’s Initials
 



 
Page 1

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



     
PAGE
       
1.
General Provisions
3
 
a.
Relationship of Parties
3
 
b.
Independent Contractor
4
 
c.
Cross Indemnity
4
 
d.
Waiver of Damages
4
       
2.
Consideration
5
       
3.
Construction Manager’s Responsibilities
6
       
4.
Owner’s Responsibilities
8
       
5.
Notice
9
       
6.
Insurance
9
       
7.
Indemnities
9
       
8.
Terminations
10
       
9.
Disputes
10
       
10.
Law Governing
11
       
11.
Assignments
11
       
12.
Severability
11
       
13.
Offset
11
       
14.
Waiver of Rights
11
       
15.
Binding Effect
11
       
16.
Entire Agreement
11
       
17.
Counterparts
11
       
18.
Compliance With Laws
12
       
19.
Authority and Independent Counsel
12





Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 2

--------------------------------------------------------------------------------

 


AGREEMENT TO PERFORM CONSTRUCTION MANAGEMENT SERVICES


This AGREEMENT TO PERFORM CONSTRUCTION MANAGEMENT SERVICES (the “Agreement”) is
made and entered into by and between Mandarin Drilling Corporation, a
corporation organized under the laws of the Marshall Islands, having its
registered office Trust Company Complex, Ajeltake Road, Ajeltake Island Majuro,
Marshall Islands, MH 96960 (“Mandarin” or “Owner”), and Vantage International
Management Company, a Cayman Islands exempted company, having its registered
office at P.O. Box 309, Ugland House, Grand Cayman KY1-1104, Cayman Islands
(“VIMCO” or “Construction Manager”); each individually referred to as a “Party”
and collectively as the “Parties”.


W I T N E S S E T H:


WHEREAS, Mandarin is owned 45% by Vantage Deepwater Company, an affiliate of
VIMCO, and the remaining 55% by F3 Capital; and


WHEREAS, on 13 September 2007 Mandarin, as Buyer, entered into a contract with
Daewoo Shipbuilding & Marine Engineering Co., Ltd. (“Construction Contract”), a
corporation organized and existing under the laws of the Republic of Korea,
having its principal office at 85, Da-dong, Jung-gu, Seoul, Korea (“Daewoo” or
“Builder”), to design, construct, launch, equip, commission and complete one (1)
drillship, hull number H3601 (“the First Drillship”) at Daewoo’s shipyard
located at Okpo, Koje Island, Korea (“Shipyard”); and


WHEREAS Mandarin (or its affiliates on its behalf) has entered into two further
contracts with Daewoo to design, construct, launch, equip, commission and
complete two (2) further drillships (the “Second Drillship” and the “Third
Drillship” respectively) at the Shipyard. The First Drillship, the Second
Drillship and the Third Drillship shall be collectively referred to as the
“Drillships”, and each individually as a “Drillship”, and the design,
construction, launch, commission and completion of the Drillships shall be
referred to as the “Project”.


WHEREAS, Mandarin’s shareholders have determined that it is in their mutual best
interest to have VIMCO provide Construction Management Services during the
construction of the Drillships.


NOW THEREFORE, in consideration of these premises and the covenants, terms and
conditions contained herein, Construction Manager hereby obligates itself to
undertake the performance of the Construction Management Services and other work
further described herein in accordance with this Agreement as follows:


This Agreement specifically includes the Construction Contract.  Unless
otherwise stated, all definitions used in the Construction Contract shall apply
in this Agreement.  If any conflict or inconsistency arises between any
provisions of this Agreement and the Construction Contract, the provisions of
this Agreement control.
 

 
Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 3

--------------------------------------------------------------------------------

 
 
1.
General Provisions:



 
a.
Relationship of Parties.  The Construction Manager accepts the relationship of
trust and confidence established with the Owner by this Agreement, and covenants
with the Owner to furnish the Construction Manager's reasonable skill and
judgment in furthering the interests of the Owner. The Construction Manager
shall furnish construction administration and management services and use the
Construction Manager's best efforts to perform its scope of work in an
expeditious and economical manner consistent with the interests of the Owner.
The Owner shall endeavor to promote harmony and cooperation among the Owner,
Builder, Construction Manager and other persons or entities employed by the
Owner for the Project.



 
b.
Independent Contractor. This Agreement shall not be deemed to constitute,
create, give effect to, or otherwise recognize a joint venture, partnership, or
formal business entity, other than that which may be subsequently created
pursuant to the terms hereof.  During the term of this Agreement, the Parties
shall be independent contractors, and, except as specifically set out and
agreed, no Party shall have the right or authority to act on behalf of any other
Party or to take any action that may bind another Party, without the prior
written consent of such other Party.  Nothing in this Agreement shall be
construed as a limitation of the power or rights of a Party to carry on its
separate business for its sole benefit.  Additionally, nothing in this Agreement
shall be construed as a transfer of any intellectual property rights.



 
c.
Cross Indemnity.EACH PARTY (AS THE “INDEMNIFYING PARTY”) DOES HEREBY AGREE TO
INDEMNIFY, DEFEND AND HOLD THE OTHER PARTY, AND ITS AFFILIATES, AND THEIR
STOCKHOLDERS, OFFICERS, AND EMPLOYEES (AS THE “INDEMNIFIED PARTIES”) HARMLESS
OF, FROM AND AGAINST THE FULL AMOUNT OF ANY AND ALL LOSS, COST, EXPENSE OR
LIABILITY OF ANY NATURE WHATSOEVER CAUSED BY OR ATTRIBUTABLE THE DIRECT OR
INDIRECT BREACH OR NEGLIGENT PERFORMANCE OR FAILURE OR DELAY IN PERFORMANCE OF
THIS AGREEMENT.  





2.
Consideration.



2.1
In further consideration for the covenants, terms and conditions set forth
herein and performance of the  services by the Construction Manager set forth in
Article 3 below (the “Construction Manager Services”), the Owner shall pay the
Construction Manager a fee of US$5,000,000 per annum pro rata for each Drillship
(“Construction Manager’s Fee”) from the date the Builder begins constructing the
Drillships  (or the date of this agreement, whichever is the later) until the
date the final Drillship is delivered and accepted by the Owner.

 
 
Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 4

--------------------------------------------------------------------------------

 


2.2
In respect of the calendar year ending on 31 December 2008, and in the case of
the First Drillship only, the Owner shall pay the Construction Manager a fee of
US$1,500,000. For all further calendar years the provisions set out clause 2.1
shall apply.



2.3
In addition to the Construction Manager’s Fee, the Owner shall reimburse the
Construction Manager for all of its costs, including, but not limited to, the
following (the “Reimbursable Costs”):



 
a.
Costs, including transportation, of materials and equipment incorporated or to
be incorporated in the completed construction;



 
b.
Costs of the Construction Manager's personnel;



 
c.
That portion of the reasonable travel and subsistence expenses of the
Construction Manager's personnel incurred while traveling in discharge of duties
connected with the Construction Management Services;



 
d.
Reproduction costs, costs of telegrams, facsimile transmissions and
long–distance telephone calls, postage and express delivery charges, telephone
at the site and reasonable petty cash expenses of the Construction Manager;



 
e.
All taxes imposed by any governmental authority which are related to the Work
and for which are incurred by the Construction Manager;



 
f.
Fees of any testing laboratories for tests reasonably necessary to ensure that
the Builder’s work conforms with the Specifications;



 
g.
Legal, mediation and arbitration costs, other than those arising from disputes
between the Owner and Construction Manager, reasonably incurred by the
Construction Manager in the performance of the Construction Management Services;



 
h.
Expenses to obtain visas and other administrative costs in order to send
employees to the Project;



 
i.
Expenses incurred in accordance with Construction Manager's standard personnel
policy for relocation and temporary living allowances of personnel required for
the Construction Management Services; and



 
j.
Other costs incurred by the Construction Manager in the performance of the
Construction Management Services if and to the extent approved in advance in
writing by the Owner.





Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 5

--------------------------------------------------------------------------------

 


2.4
The Construction Manager’s Fee and Reimbursable Costs shall be paid by the Owner
to the Construction Manager within thirty (30) days of receipt of a written
request for payment from the Construction Manager.  If the Owner fails to pay
any amount which is properly due and payable by it under this Agreement within
30 days of receipt of a written request for payment, the Construction Manager
may charge the Owner interest on the overdue amount from the due date up to the
date of actual payment, after as well as before judgment, at the rate of 8% per
annum.  Such interest shall accrue on a daily basis and be compounded quarterly
and the Owner shall pay the interest immediately on demand.



3.
Construction Manager’s Responsibilities. 



3.1
The Construction Manager covenants with the Owner to provide sufficient
organization, personnel and management to further the interests of the Owner in
providing the following services:



 
a.
Administrative, management and related services as required to perform the
Owner’s material obligations under the Construction Contract and in accordance
with the Owner’s objectives for cost, time and quality;



 
b.
Monitor, supervise and approve the design, construction and testing of the
Drillships and the procurement, delivery, installation and testing of all
materials to be installed in and/or used on the Drillships;



 
c.
Prepare a budget to be approved by the Owner for the completion of the Project
that covers the construction, fit out, spare parts, equipment, personnel,
systems and training to ensure that the Drillships is properly constructed and
prepared for operations;



 
d.
Remit payment of all construction costs incurred in construction of the
Drillships that have been advanced by the Owner.  The Construction Manager is
not responsible for payment of any costs that have not been advanced by the
Owner;



 
e.
Schedule and conduct construction and progress meetings with the Builder,
subcontractors, suppliers, and any other persons or entities to discuss such
matters as procedures, progress, problems, scheduling and costs. The
Construction Manager shall prepare and keep minutes of these meetings;



 
f.
Use best efforts to achieve satisfactory performance from the Builder.  The
Construction Manager shall have sole management and control over the
construction means, methods, sequences, and procedures employed by the Builder
in completing construction of the Drillships and in acquisition of materials to
used on and/or installed in the Drillships.





Owner’s Initials
 
Construction Manager’s Initials
 



 
Page 6

--------------------------------------------------------------------------------

 


 
g.
Use commercially reasonable efforts to ensure that the requirements of the
Construction Contract and/or Specifications are being fulfilled by the Builder
and its subcontractors;



 
h.
Approve all material amendments, modifications, and/or changes to the
Construction Contract, Specifications, and/or design of each Drillship that the
Construction Manager deems reasonably necessary for the completion of the
construction of each Drillship;



 
i.
Review the safety programs developed by the Builder and verify the Builder has
adequate safety programs in place for the Project.   The Construction Manager is
not responsible for the safety of any employees or subcontractors of the
Builder;



 
j.
Determine whether the work being performed by the Builder and its subcontractors
is being performed in accordance with the requirements of the Construction
Contract and Specifications. Use best efforts to guard the Owner against defects
and deficiencies in the Builder’s work.  As appropriate, require special
inspections and/or testing of Work not in accordance with the provisions of the
Construction Contract and/or Specifications.  Provide written notices to the
Builder of work which does not conform to the requirements of the Construction
Contract and/or Specifications;



 
k.
Record the progress of the Project.  Submit written progress reports to the
Owner by the 17th day of each month including information on the Builder’s work
showing percentages of completion and the number and amounts of Change Orders,
and, at least ten (10) days before the end of each quarter, submit a progress
report to the Owner detailing the progress of the Project, contractual issues,
and providing a forecast of the construction and other costs and expenses
reasonably anticipated to be incurred over the following three (3) month period;



 
l.
Negotiate and enter into contracts for the delivery of all Owner Furnished
Equipment, systems and equipment for the Project, including, but not limited to,
all OFE and Buyer’s Supplies identified in the Construction Contract and/or
Specifications;



 
m.
Obtain all necessary licenses, permits, authorizations, and other rights that
are reasonably required in connection with the development, construction,
equipping and operation of each Drillship;



 
n.
Notify the Owner of concerns that require the Owner’s input and provide advice
regarding the manner in which to address the concerns;



 
o.
Enforce the obligations of the shipyard to maintain adequate builder’s risk
insurance;





Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 7

--------------------------------------------------------------------------------

 


 
p.
Participate in all sea trials and testing of each Drillship and major associated
equipment; and



 
q.
Keep full records of all Reimbursable Costs and provide such records to the
Owner at the Owner’s reasonable request.




 
3.2
The extent of the duties, responsibilities and limitations of authority of the
Construction Manager as a representative of the Owner during construction shall
not be modified or extended without the written consent of the Owner and the
Construction Manager, which consent shall not be unreasonably withheld.



 
3.3
The Parties agree that the Construction Manager shall seek the written consent
of the Owner prior to taking the following actions:



 
a.
Amending any agreement or committing to make any payment or incur any liability
that would result in unbudgeted payments, liabilities or obligations in excess
of $250,000.00;



 
b.
Amending any agreement or committing to take any action that may cause a delay
in the delivery of the Drillship to the Owner;



 
c.
Borrowing any money or incurring any debt on behalf of the Owner;



 
d.
Causing a lien to be placed against any property or assets of the Owner; and



 
e.
Selling or otherwise disposing of any property or assets of the Owner.



4.
Quality of Construction Manager’s Services



 
The Construction Manager warrants to the Owner that the Construction Manager
will perform the Construction Manager Services with reasonable care and skill
and in accordance with generally recognized commercial practices and standards



5.
Owner’s Responsibilities.  The Owner covenants with the Construction Manager to
do the following:



 
1.
Maintain a bank account for the construction of the Drillships;



 
2.
Pay the Construction Manager the Construction Manager’s Fee and all Reimbursable
Costs as set forth in Article 2 above;



 
3.
Advance all construction costs no later than five (5) business days before
payment of such costs are due;



 
4.
Advance funds for each quarter no later than ten (10) business days after
receipt of the quarterly forecast from the Construction Manager;





Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 8

--------------------------------------------------------------------------------

 


 
5.
Provide supplemental payments as necessary to a maintain a minimum balance of
$250,000.00 in excess of the quarterly advances to be provided as set forth
above.  Such additional funds are to be used by the Construction Manager, in its
sole discretion, as necessary to pay for deficiencies between the quarterly
advances and the costs actually incurred in constructing the Drillships;



 
6.
Provide full information in a timely manner regarding the requirements of the
Project, including a program which sets forth the Owner's objectives,
constraints and criteria, including space requirements and relationships,
flexibility and expandability requirements, special equipment and systems, and
site requirements; and



 
7.
Furnish all required information and services as expeditiously as necessary for
the orderly progress of the Construction Manager’s Services and the completion
of the Project.



5.
Notice.  Any notice required or permitted under this Agreement may be personally
delivered to any Party or may be served by telecopier (facsimile), by hand
delivery to an authorized representative of a Party, or by overnight courier
service to the following addresses:



To:      Vantage International Management Company
Construction Manager
1 Jalan Kilang Timor,
#07-01 Pacific Tech Centre,
Singapore 159303
Fax: +65-65770280


To:      Mandarin Drilling Corporation
Trust Company Complex
Ajeltake Road,
Ajeltake Island Majuro
Marshall Islands, MH 96960
Fax: +44 20 7481 4968
 
Any notice so sent or delivered in accordance with this Paragraph shall be
conclusively deemed received by the Party to whom sent on the earlier of (i)
actual receipt, or (ii) three (3) business days after said transmission or
deposit.  Either Party may give reasonable notice to the other Party of any
change of address at any time.
 
A notice by fax shall be deemed to have been received at the time of dispatch
provided that if the day of dispatch is not a business day in the country of the
addressee or if the time of dispatch is after close of business in the country
of the addressee, it shall be deemed to have been received at the opening of the
next business day.
 


Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 9

--------------------------------------------------------------------------------

 


6.
Insurance.  Construction Manager shall provide insurance coverage for the death
and bodily injury of its personnel (such as workmen’s compensation and
employer’s liability) in accordance with applicable law.  Construction Manager
does not have any obligation to provide any other insurance coverage and will
not be responsible for any bodily injury, death, or property damage to any other
person or entity’s employees or property unless Construction Manager’s sole
gross negligence is the proximate cause of such bodily injury, death, or
property damage.  Owner shall be responsible for maintaining all liability and
property insurance coverage relating to any and all property damage of the
Drillships, other property damage, or bodily injury or death of any person or
employee not employed by Construction Manager.



8.
Termination.  Without prejudice to any other rights or remedies which the
parties may have, either party may terminate this agreement without liability to
the other on giving the other not less than 60 day written notice or immediately
on giving notice to the other if:



 
a.
the other party commits a material breach of any of the terms of this agreement
and (if such a breach is remediable) fails to remedy that breach within 30 days
of that party being notified in writing of the breach; or



 
b.
the other party suspends, or threatens to suspend, payment of its debts, is
unable to pay its debts as they fall due, admits inability to pay its debts or
(being a company) is deemed unable to pay its debts within the meaning of
Section 123 of the Insolvency Act 1986 (or such analogous legislation in the
relevant jurisdiction of the party in question).



 
c.
a petition is filed, a notice is given, a resolution is passed, or an order is
made, for or on connection with the winding up of that other party.



 
d.
an application is made to court, or an order is made, for the appointment of an
administrator, a notice of intention to appoint an administrator is given, or an
administrator is appointed over the other party; or



 
e.
a floating charge holder over the assets of that other party has become entitled
to appoint, or has appointed, an administrative receiver; or



 
f.
a person becomes entitled to appoint a receiver over the assets of the other
party, or a receiver is appointed over the assets of the other party; or



 
g.
a creditor or encumbrancer of the other party attaches or takes possession of,
or a distress, execution, sequestration or other such process is levied or
enforced on or sued against, the whole or any part of its assets and such
attachment or process is not discharged within 14 days; or





Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 10

--------------------------------------------------------------------------------

 


 
h.
any event occurs, or proceeding is taken, with respect to the other party in any
jurisdiction to which it is subject that has an effect equivalent or similar to
any of the events mentioned in clause 8(a) to clause 8(g) (inclusive); or



 
i.
the other party suspends or ceases, or threatens to suspend or cease, to carry
on all or a substantial part of its business;



Provided the Construction Manager is not in default of this Agreement, on
termination of this agreement the Owner shall pay the Construction Manager the
Construction Manager’s Fee plus all Reimbursable Costs incurred up to the date
of termination plus all Reimbursable Costs directly attributable to the
termination including, but not limited to, all demobilization costs.
 
9.
Disputes.  The parties irrevocably agree that the courts of England in London
have exclusive jurisdiction to settle any disputes or other matters whatsoever
arising under or in connection with this Agreement (including a dispute relating
to non-contractual obligations arising in connection with this Agreement) and
any disputes or other such matters arising in connection with the negotiation,
validity or enforceability of this Agreement or any part thereof, and the
parties accordingly irrevocably and unconditionally submit to the jurisdiction
of such courts.  Each party irrevocably consents to the service of process
relating to any proceedings before the English courts in connection with this
Agreement by mailing or delivering a copy of the process to its address as set
forth in provision 5 above. The agreements contained in this paragraph shall be
severable from the rest of this Agreement and shall remain valid, binding and in
full force and shall continue to apply notwithstanding this Agreement or any
part thereof being held to be avoided, rescinded, terminated, discharged,
frustrated, invalid, unenforceable, illegal and/or otherwise of no effect for
any reason.

 
10.
Law Governing.  All questions relative to the execution, validity,
interpretation and performance of this Agreement shall be governed by the laws
of England.



11.
Assignments.  Neither party to this Agreement shall assign, sublet, or transfer
any interest in this Agreement, either in whole or in part, without written
consent of the other.  If either party attempts to make such an assignment
without written consent, that Party shall nevertheless remain legally
responsible for all obligations under this Agreement.



12.
Severability.  The provisions of this Agreement shall be deemed independent and
severable, and the invalidity or partial invalidity or enforceability of any one
provision or portion thereof shall not affect the validity or enforceability of
any other provision hereof.





Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 11

--------------------------------------------------------------------------------

 


13.
Offset.  Each Party shall have the right to deduct from amounts which are due
and payable to the other Party any amounts which are due and payable to it by
the other Party.



14.
Waiver of Rights.  The waiver at any time by any Party of any act, condition or
requirement provided in this Agreement shall not be deemed a continuing waiver
or a waiver of the same act, condition or requirement in other instances.



15.
Binding Effect.  This Agreement shall bind the Parties hereto and their
respective successors and assigns.



16.
Entire Agreement.  This Contract, which includes this Agreement and any other
documents incorporated herein by reference, represents the entire and integrated
agreement between the Owner and the Construction Manager and supersedes all
prior negotiations, representations or agreements, either written or oral. This
Agreement may be amended only by written instrument signed by both the Owner and
Construction Manager. If anything in any document incorporated into this
Agreement is inconsistent with this Agreement, this Agreement shall govern.



17.
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and together shall constitute but a
single instrument.



18.
Compliance with Law.  At all times in the performance of the obligations set
forth in this Agreement, the Parties shall comply fully with all applicable
laws, regulations, executive orders and other applicable requirements of any
governmental agencies having jurisdiction.



19.
Authority and Independent Counsel.  Each signatory to this Agreement represents
that he/she has the authority to execute this Agreement on behalf of the
purported entity identified below and agrees that the Party for which he/she
signs has retained its own legal counsel and is relying upon its own legal
counsel’s advice for all purposes in executing this Agreement.





IN WITNESS whereof the parties have executed this Agreement the day and year
first above written.
 
SIGNED for and on behalf of
)
MANDARIN DRILLING CORPORATION
)
by
 
 /s/ Hsin Chi Su  
)
its duly authorized attorney
)
in the presence of:
)
     
Witness:
/s/ Richard Lee   
Name:
Richard Lee
 
Address:
Flat 1, Unity Wharf, London SE1 2BH
 
Occupation:
Trader
 





Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 12

--------------------------------------------------------------------------------

 




SIGNED for and on behalf of
)
VANTAGE INTERNATIONAL
)
MANAGEMENT COMPANY
)
by
 
/s/ Douglas Halkett  
)
its duly authorized attorney
)
in the presence of:
)
     
Witness:
/s/ R.E. Martn  
Name:
Remy Martn
 
Address:
101 Samson Court, Ruskin Road, Belvedere, Kent
 
Occupation:
Receptionist
 





Owner’s Initials
 
Construction Manager’s Initials
 

 
 
Page 13

--------------------------------------------------------------------------------